DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-3 in the reply filed on 01/27/2022 is acknowledged.
Claims 1-3 are allowable. The restriction requirement between the groups and species, as set forth in the Office action mailed on 11/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A and B is withdrawn.  Claim 4, directed to species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5 and 6, directed to the product are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 5 and 6 directed to an invention non-elected without traverse.  Accordingly, claims 5 and 6 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 5-6 (cancelled):
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Publication US 2002/0189790 A1 of the application of Wong is considered the closest prior art of record.  Wong discloses a method of forming a heat sink that includes plastically deforming a substrate (1) in order to provide grooves (12) from which fins (2) are formed.  Wong further discloses utilizing a stamping tool to obtain a plurality of heat sinks from the substrate (abstract).
While Wong discloses a portion of the limitations recited in claim 1, neither Wong nor the prior art of record discloses or reasonably suggests a method that includes a cutting removal step for removing a back-surface protruding ridge.  Therefore, this step in combination with the remainder of the steps of claim 1 distinguishes over the prior art of record.  Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Wong in order to correct the deficiencies found within the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726